761 N.W.2d 486 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Mark R. HELLERUD, a Minnesota Attorney, Registration No. 146341.
No. A08-2055.
Supreme Court of Minnesota.
February 24, 2009.

ORDER
On December 19, 2008, the court suspended respondent Mark R. Hellerud from the practice of law for a period of 60 days, effective January 2, 2009. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective as of March 3, 2009, respondent Mark R. Hellerud is conditionally reinstated to the practice of law in the State of Minnesota, subject to his successful completion of the professional responsibility portion of the state bar examination within one year of the December 19, 2008, suspension order. Within one year from December 19, 2008, respondent shall file with the Clerk of Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/Alan C. Page
Associate Justice